4 Landmark Square Suite 400 Stamford, CT 06901 Telephone: (203) 975-7110 Fax: (203) 975-7902 July 8, 2010 VIA EDGAR Sherry Haywood, Esq. Staff Attorney Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549-4631 RE: Silgan Holdings Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 1, 2010 Definitive Proxy Statement on Schedule 14A Filed on April 29, 2010 File No. 22117 Dear Ms. Haywood: This letter will confirm that, pursuant to your discussion today with our counsel, you have agreed to extend the time for Silgan Holdings Inc. (the “Company”) to respond to the comment letter, dated June 30, 2010, to Anthony J. Allott, Chief Executive Officer of the Company, regarding the Company’s above-referenced Form 10-K and Definitive Proxy Statement on Schedule 14A, for a period of two weeks following the initial response date of July 15, 2010.The Company will respond on or before the revised due date of July 29, 2010. Sincerely, /s/ Frank W. Hogan, III Frank W. Hogan, III Senior Vice President, General Counsel and Secretary /
